Citation Nr: 0917159	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  08-10 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1951 to September 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Tiger Team in Cleveland, Ohio.  The claims file was then 
transferred back to the RO in Reno, Nevada. 

In February 2008 the Veteran testified in an informal hearing 
at the RO.  The transcript has been incorporated into the 
record.  In February 2009 the Veteran testified via video-
conference hearing before the undersigned.  The transcript 
has been incorporated into the record.  The Veteran requested 
and was granted 30 days following the hearing to submit a 
personal statement.  The Veteran then submitted additional 
evidence in March 2009, with a waiver of RO consideration.  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence shows a diagnosis of PTSD.

2.  The Veteran did not engage in combat with the enemy. 

3.  The Veteran's statements, without objective corroborating 
evidence, are insufficient to verify the actual occurrence of 
his alleged in-service stressors.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2007.   Such notice complies with all 
requirements and thus satisfies the duty to notify.

The Board notes that the Veteran's complete service treatment 
records are not available.  The National Personnel Records 
Center (NPRC) has indicated that they were most likely 
destroyed in the fire at that records storage facility in 
1973.  The Board is satisfied that the RO has taken all 
necessary steps to secure the complete service treatment 
records and, given the response from the NPRC, that 
additional efforts would be futile.  38 U.S.C.A. § 5103A(b).  
In a case such as this, where complete service treatment 
records are unavailable, the Board is mindful of the 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  It is noted that one 
critical document, the Veteran's September 1955 separation 
examination is available and present in the claims folder.

The VA has assisted the Veteran in obtaining evidence, 
specifically current VA treatment records, and afforded the 
Veteran the opportunity to give testimony before the Board.  
The Veteran testified before both the RO and the Board.  

The Veteran was not afforded VA examination with respect to 
the claims on appeal.  As discussed more extensively below, 
the Veteran sought VA treatment for his hearing loss and 
underwent an audiological evaluation; however the complete 
audiogram reports were not obtained and these reports are 
subject to the remand order.  The Veteran was not afforded a 
VA PTSD examination.  A diagnosis of PTSD is already of 
record.  As discussed extensively below, the Veteran's claim 
fails because of the lack of verified stressors, which is not 
information another examination can provide.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Therefore, the 
Board is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.    

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  
The Board notes that the Veteran has stated his only income 
is social security benefits.  See March 2009 statement.  
However, he has not claimed to be receiving disability 
benefits as a result of his hearing disability or any 
psychological disorder.  Therefore, the Board has determined 
that to remand in order to determine the nature of the Social 
Security payments, without more specific reason to believe 
that they are pertinent to the claim would result in 
unnecessary delay in the processing of this claim, without 
any clear benefit flowing to the Veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Based on the foregoing, it is concluded that VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In general, to establish service connection for PTSD there 
must be: (1) medical evidence of a diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f)(1).

When a claimed stressor is not combat related, its occurrence 
must be corroborated by credible supporting evidence.  See 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  When a claim 
for PTSD is based on a noncombat stressor, the noncombat 
veteran's testimony alone is insufficient proof of a 
stressor.  Moreau v. Brown, 10 Vet. App. 389, 396 (1996).  
Corroboration does not mean corroboration of every detail 
including the appellant's personal participation in the 
incident.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).

Analysis

The Veteran's November 2006 claim sought a grant of service 
connection for PTSD, which he stated began in-service.  The 
Veteran's service treatment records are largely unavailable, 
as discussed above.  A separation examination did show normal 
psychiatric findings.  The Veteran did not submit any private 
post-service treatment records.  His DD 214 notes 11 months 
of foreign service and no combat related medals or awards, 
though the Veteran was awarded the Korean Service Medal and 
the United Nations Service Medal.  The sole course listed was 
a twelve week clerk typist course and his specialty number 
was 70250, which was related to the civilian occupation of 
clerk.

In a February 2007 statement in support of his PTSD claim, 
the Veteran dated the onset to possibly April 1953 while he 
was stationed in Korea.  Assigned to a headquarters, the 
Veteran stated one of his tasks was to review line of duty 
(LOD) determinations before they were sent to the judge 
advocate's office for a final conclusion.  These LOD reports 
often contained photos of the service members killed by 
accident or self-inflicted actions.  One such LOD 
determination was about another airman who was assigned to 
the Veteran's own barracks.  The Veteran remembered this 
airman as a happy person who received a "Dear John" letter 
and then killed himself.  The Veteran stated he still had 
thoughts of this man.  

The record indicates that the Veteran pursued treatment with 
VA for PTSD in February 2007, which was after he had attended 
a three-part PTSD education series.  He was found not to meet 
the criteria and was not enrolled in the PTSD program.  The 
same conclusion was reached in March 2007, as indicated by an 
addendum noting the PTSD treatment team reached the consensus 
that the Veteran would still not be enrolled because he did 
not meet the criteria for PTSD.  

In April 2007, a VA psychologist authored a mental health 
outpatient note which included a diagnosis for PTSD.  This 
treatment note referred to the PTSD as "severe, chronic 
(combat)" and referred to the Veteran experiencing symptoms 
that resulted from his "traumatic combat experiences."  The 
note further quoted the Veteran as saying he landed in Korea 
and that it was his job to evaluate the GI's that committed 
suicide, to see all the photos of the guys who killed 
themselves with all the bullets in their head.  The 
psychologist's note further added that the Veteran had also 
been beaten up while stationed in Florida because he was from 
Massachusetts and because of his religion.  The treatment 
note, concluding in the form of a letter, stated that the 
Veteran's current condition was more than likely than not 
related to the "in-service condition."

The Veteran's VA treatment notes continue with a June 2007 
mental health outpatient note that specifically rules out a 
PTSD diagnosis.  This June 2007 indicated the Veteran 
requested another assessment because he did not understand 
questions asked of him in February.  The author of this June 
entry noted the Veteran had a copy of the favorable April 
2007 letter and she still could not reach a PTSD diagnosis.  
A June 2007 addendum, PTSD staffing note, recorded the 
consensus of the PTSD treatment team to accept the Veteran 
into the PTSD treatment program because he "did not meet" 
PTSD criteria.

During the February 2008 informal RO hearing, the Veteran 
testified about his in-service stressor.  While in Korea his 
position as clerk was at the headquarters.  He knew of 
another airman who was also assigned to his barracks who was 
a happy individual, expecting to be married.  The Veteran 
stated he didn't know his name then.  This person then 
received a Dear John letter and committed suicide.  The 
Veteran further testified that he worked on LOD 
determinations at the headquarters and saw photos of dead 
bodies that either committed suicide or died in some other 
fashion.  The Veteran stated it got to him seeing pictures of 
people being dead.  

The Veteran also testified before the Board in February 2009 
also regarding his stressor.  The Veteran remember the 
pictures that were sent along with the LOD reports that that 
it was these pictures of the different ways people died that 
set him off.  He stated he did this job day in and day out.  
The Veteran also stated he investigated a death that resulted 
from an overturned jeep.  Later, the Veteran stated he never 
had a continuous flow of LOD determinations and that he had 
other duties like reports, promotions, and discharges.  Thus, 
the LOD determinations were not an every day occurrence.  
Rather, reviewing such determinations was part of his broader 
job as a clerk.  

Following the testimony before the Board, the Veteran 
submitted a March 2009 statement.  He stated he volunteered 
to go to the Far East and was eventually assigned to Korea, 
where the fighting was winding down.  One of his duties was 
being involved with LOD determinations.  He reviewed each LOD 
determination and each one that had pictures had a 
frightening effect on him.  The Veteran noted he had been 
afraid of seeing dead bodies even prior to service and would 
run out of funeral homes after flower deliveries as a 
teenager.  Looking back, the Veteran stated he believed that 
was the start of his PTSD.

As noted above, the evidence is mixed as to whether a current 
diagnosis of PTSD exists.  Some records indicate that he did 
not meet the criteria for PTSD, and yet an April 2007 
psychologist treatment note does diagnose PTSD.  Resolving 
any reasonable doubt in the Veteran's favor, a diagnosis is 
deemed to be established here.  However, a grant of service 
connection is not appropriate here, for the reasons discussed 
below.  

In the present case, there is no evidence at all that the 
Veteran engaged in combat. 
Indeed, the Veteran's DD 214 indicates he was awarded the 
Korea Service Medal as well as the United Nations Service 
Medal, neither of which denote combat.  Moreover, the Veteran 
himself never claimed to have engaged in combat in his 
testimony before the RO and the Board, despite the references 
to "combat" included in the April 2007 VA psychologist's 
note, and consistently the Veteran describes himself as 
working at the headquarters in Korea or on the flight line 
when stateside. Thus, the Board finds that combat status has 
not been clearly established by the objective evidence of 
record.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f)(2008).  Therefore, credible supporting evidence 
that the claimed in-service stressors occurred is necessary.  
38 C.F.R. § 3.304(f).

The Veteran's two above-described stressors, first, reviewing 
LOD determinations containing photos of dead people before 
they were sent to the judge advocate's office and second, 
being beaten up because he was from Massachusetts and of a 
different religion, are vague, having varying details, and 
are incapable of verification.  

The Board notes that the second stressor of having been 
beaten up because he was from Massachusetts is discussed only 
in the April 2007 VA treatment note.  This stressor is not 
mentioned by the Veteran in either of his hearings or in any 
of his many statements, and there are no details at all as to 
when it occurred, where, by whom, or the injuries suffered.  
The mere reference to this claimed event by the VA 
psychologist is insufficient to consider it a confirmed 
stressor.  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.) 

The Veteran's primary stressor was seeing photos of the dead 
that were included in LOD determinations he reviewed as a 
clerk at headquarters in Korea.  In his testimony before the 
RO in 2008 the Veteran stated he reviewed these 
determinations every day.  The April 2007 VA psychologist's 
treatment note suggests likewise.  However, in his 2009 
testimony before the Board, the Veteran stated he did not 
review such reports every day.  While the Veteran initially 
suggested in his testimony before the Board that he actually 
conducted an investigation of a death from an overturned 
jeep, upon further questioning he clarified that he reviewed 
LOD determinations as part of his job, one of several duties 
he had as a clerk.  See 2009 Transcript.  The Veteran 
remembered one airman who was assigned to his own barracks 
who committed suicide and so may have reviewed this person's 
LOD investigation; however the Veteran also stated he didn't 
know his name even then.  It is impossible to verify how many 
LOD determination reports the Veteran reviewed as a clerk and 
as the Veteran remembered no names of any service member 
involved, it is not possible to verify any unit deaths.  
While it is unfortunate that the Veteran saw photos of dead 
people, his testimony alone of having seen photos in the 
course of his clerical duties is legally insufficient as a 
stressor.  See also Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Again, there are no official military documents that 
indicate that the Veteran performed this job function.

Given the absence of any verifiable stressor, the Board finds 
that service connection is not warranted.  As noted, a 
diagnosis of PTSD is of record.  Nonetheless, a diagnosis of 
PTSD does not suffice to verify the occurrence of any claimed 
in-service stressor.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Additionally, the Veteran's testimony, by itself, cannot 
establish the occurrence of a non-combat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996). 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for PTSD.  See 38 U.S.C.A § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990) 


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran seeks service connection for bilateral hearing 
loss due to noise exposure while in the service.  In his 
November 2006 formal claim, he gave no date for the onset of 
his hearing loss, but in his testimony before the Board and 
the RO he referred to his in-service assignment on or near a 
flight line.  See Transcripts.  He indicated only VA medical 
treatment and no recent private care, though in statements he 
described ear surgery privately performed in the 1960's.  See 
February 2007 statement, comment section, VA Form 21-4142.

In multiple statements the Veteran maintained he did not know 
he could seek health care through VA, which was the reason he 
did not submit a claim for his hearing loss though it 
bothered him since his discharge from service.  See February 
2007 statement.  The Board notes that in the claims file is a 
June 1956 claim submitted for the Veteran, seeking to confirm 
his eligibility for out-patient dental treatment.  To process 
this claim, the RO requested and received the Veteran's 1951 
enlistment examination and September 1955 separation 
examination as well as service dental records.  These records 
remain in the claims file.

The Veteran's October 1951 enlistment medical examination 
noted several missing teeth and clinically normal hearing, 
finding the Veteran passed a whisper test at 15/15.  The 
September 1955 separation examination likewise found the 
Veteran to have clinically normal hearing, again passing the 
whisper test at 15/15.  

The Veteran underwent a November 2006 VA audiological 
evaluation prior to filing his claim.  The examiner noted the 
Veteran had profound mixed hearing loss with no word 
recognition in the right ear and moderate to profound 
sensorineurial hearing loss with good word recognition in the 
left.  The record of that evaluation appears to be a summary 
of the audiologist's findings, but there are no interpreted 
results of audiometric testing included.  Any pertinent 
records should be obtained on remand.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992). 

Given the November 2006 finding of hearing loss and the 
Veteran's statements that his hearing loss has been constant 
since service, a VA examination is warranted.  38 C.F.R. 
§ 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete record, including 
any audiometric test results, from the 
Veteran's November 2006 evaluation with 
the VA audiologist.  If no such records 
exist, that should be specifically noted 
in the file.  

2.  Thereafter, schedule the Veteran for 
a VA audiological examination to 
determine the current nature and likely 
etiology of any hearing loss and 
tinnitus.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  

a.  The examination should include a 
diagnosis based upon auditory threshold 
testing in accordance with 38 C.F.R. § 
3.385.

b.  Based on the examination and review 
of the record, the examiner should 
provide a medical opinion as to whether 
it is at least as likely as not that any 
currently diagnosed hearing loss is 
related to the Veteran's period of active 
service.

3.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


